IN THE SUPREME COURT OF THE STATE OF DELAWARE

                                                §
                           1
    NICOLE DOBBINS,                             §
                                                § No. 112, 2019
          Respondent Below,                     §
          Appellant,                            § Court Below—Family Court
                                                § of the State of Delaware
          v.                                    §
                                                § File No. CN18-05559
    DIVISION OF SERVICES FOR                    § Petition No. 18-28820
    CHILDREN, YOUTH AND THEIR                   §
    FAMILIES/DIVISION OF FAMILY                 §
    SERVICES (DSCYF/DFS)                        §
                                                §
          Petitioners Below,                    §
          Appellees.                            §

                                   Submitted: May 2, 2019
                                   Decided: June 26, 2019

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                            ORDER

         After considering the notice of appeal from an interlocutory order under

Supreme Court Rule 42, the notice to show cause, and the response, it appears to the

Court that:

         (1)    On March 13, 2019, the appellant, Nicole Dobbins, filed a notice of

interlocutory appeal from a Family Court review hearing order, dated and docketed

on February 26, 2019, in dependency and neglect proceedings involving Dobbins’


1
    The Court previously assigned a pseudonym to the appellant under Supreme Court Rule 7(d).
four-year-old child. The order stated, among other things, that the child would

remain in the custody of DSCYF/DFS, Dobbins’ counsel was discharged and new

counsel would be appointed, and a pre-permanency hearing was scheduled for May

13, 2019. After Dobbins did not file a supplemental notice of interlocutory appeal

under Rule 42(d)(iii) as she was directed to do and a review of the Family Court

docket revealed that Dobbins had not filed an application for certification of her

interlocutory appeal in the Family Court, the Clerk issued a notice directing Dobbins

to show cause why this appeal should not be dismissed for her failure to comply with

Rule 42. In her response to the notice to show cause, Dobbins argues the substantive

merits of her appeal, but does not address her failure to comply with Rule 42.

       (2)     Absent compliance with Rule 42, this Court’s jurisdiction is limited to

the review of final judgments.2 Under Rule 42, Dobbins was required to file an

application for certification of the February 26th order in the Family Court within

ten days of that order.3 She was also required to file an application for certification

in the Family Court before filing a notice of interlocutory appeal in this Court.4

Instead she filed a notice of interlocutory appeal in this Court without ever filing an

application for certification in the Family Court. In the absence of Dobbins’


2
  Julian v. State, 440 A.2d 990, 991 (Del. 1982).
3
  Supr. Ct. R. 42(c)(i) (“Such application shall be served and filed within 10 days of the entry of
the order from which the appeal is sought or such longer time as the trial court, in its discretion,
may order for good cause shown.”).
4
  Supr. Ct. R. 42(c) (providing that “[a]n application for certification of an interlocutory appeal
shall be made in the first instance to the trial court”).
                                                 2
compliance with Rule 42, this appeal must be dismissed.5 Dobbins will have the

opportunity to challenge the Family Court’s rulings when the Family Court enters a

final judgment.

       NOW, THEREFORE, IT IS HEREBY ORDERED that this appeal is

DISMISSED.

                                                   BY THE COURT:


                                                   /s/ Collins J. Seitz, Jr.
                                                          Justice




5
  See supra n.2. Collins v. Div. of Family Servs., 2011 WL 6740413, at *1 (Del. Dec. 21, 2011)
(dismissing appeal from order issued after preliminary protective hearing where the appellant
failed to comply with Rule 42).

                                               3